[Cite as Crown Asset Mgt., L.L.C. v. Gaynor, 2022-Ohio-1468.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 CROWN ASSET MANAGEMENT, LLC,                         :         APPEAL NO. C-210157
                                                                TRIAL NO. 20CV-08994
           Plaintiff-Appellee,                        :

     vs.                                              :
                                                                    O P I N I O N.
 ALAN GAYNOR,                                         :

           Defendant-Appellant.                       :




Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: May 4, 2022




Levy & Associates, LLC, Sean M. Winters and Matthew S. Salyer, for Plaintiff-
Appellee,

Alan Gaynor, pro se.
                   OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}   Defendant-appellant Alan Gaynor appeals the trial court’s entry of

summary judgment in favor of plaintiff-appellee Crown Assets Management, LLC,

(“Crown”).

                               Facts and Procedure

       {¶2}   In October 2016, Gaynor obtained a personal loan from WebBank, via

Prosper Funding, LLC, (“Prosper”), an online credit platform. In July 2018, WebBank

assigned the loan to Prosper, which then assigned the loan to Crown.

       {¶3}   Gaynor had made payments from October 2015 through January 2018,

but he then defaulted. In May 2020, Crown sued Gaynor, seeking $2,933.98. Gaynor’s

loan documents were attached to the complaint. Crown redacted account information

from the attached promissory note.

       {¶4}   Gaynor filed a letter to Crown as his answer, attaching another letter

that discussed Crown’s proposed settlement. He did not deny that he had borrowed

the money and defaulted, nor did he assert any defenses. Gaynor later filed a letter

requesting an out-of-court settlement.

       {¶5}   Gaynor filed another letter (“dispositive motion”) and attached a

proposed entry, Crown’s proposed settlement, Gaynor’s response to the proposal, and

an affidavit of income. Gaynor also filed his answers to Crown’s first set of discovery

requests, in which he admitted that he had borrowed $9,600 from Prosper and that

he had failed to continue to make payments.

       {¶6}   Crown moved for summary judgment and to continue the trial date,

citing its witness’s concern of contracting COVID-19 while traveling to Ohio. Gaynor

objected to Crown’s motion to continue, arguing that the reason for Crown’s

                                          2
                        OHIO FIRST DISTRICT COURT OF APPEALS



continuance was disingenuous. The trial court noted Gaynor’s objection and granted

Crown’s request for the continuance.

          {¶7}    Gaynor filed an “Affidavit for Trial,” which contained arguments and

conclusions rather than sworn facts.

          {¶8}    In December 2020, the magistrate granted Crown’s motion for

summary judgment. Gaynor did not object to the magistrate’s decision. The trial court

adopted the decision granting Crown’s motion, ordering Gaynor to pay $2,933.98 plus

court costs. A final appealable order was mailed to the parties.

                                    Assignments of Error

          {¶9}    Gaynor argues that the trial court erred by: (1) accepting a redacted

complaint, (2) failing to rule on his dispositive motion, (3) failing to require Crown to

respond to discovery requests, (4) improperly granting Crown’s request for a

continuance, (5) failing to recognize the affidavit for trial as a “legitimate motion to

deny summary judgment,” and (6) “failure to object to summary judgment within 14

days.”1

                                             Analysis

                                           Civ.R. 53(D)

          {¶10} Gaynor failed to object to the magistrate’s decision. His sixth

assignment of error asserts that he could not find the magistrate’s decision and does

not remember receiving the trial court’s adoption of that decision.

          {¶11} The magistrate’s decision states that a copy was mailed to Gaynor on

December 28, 2020—the date it was rendered. The record reflects that an entry

adopting that decision was mailed on January 11, 2021. A copy of that entry was


1   Gaynor’s assignments of error skip numbers. We renumber them in the order argued in his brief.
                                                 3
                    OHIO FIRST DISTRICT COURT OF APPEALS



attached to Gaynor’s appellate brief.

       {¶12} Because the record shows that the court sent Gaynor copies of the

magistrate’s decision and judgment, we overrule Gaynor’s sixth assignment of error.

                               Gaynor waived all error

       {¶13} Under Civ.R. 53(D)(3)(b)(i), a party has 14 days from the filing of a

magistrate’s decision to object to it. In re: $593 United States Currency Seized from

Moore, 1st Dist. Hamilton No. C-160601, 2017-Ohio-7330, ¶ 10. When a party fails to

object to a magistrate’s decision, the appellate court generally reviews any assignments

of error under a plain-error standard. Id.; Hudson v. Lager & Vine Gastro Pub & Wine

Bar, 9th Dist. Medina No. 17CA0085-M, 2018-Ohio-2802, ¶ 17. But Gaynor has failed

to advance a plain-error argument on appeal. This court will not advance a plain-error

argument on Gaynor’s behalf. Hudson at ¶ 17, quoting State v. White, 9th Dist. Summit

Nos. 23955 and 23959, 2008-Ohio-2432, ¶ 33.

       {¶14} Moreover, under Civ.R. 8(B), a party must state defenses to each claim

asserted, and admit or deny the averments upon which the adverse party relies. As

Gaynor neither denied Crown’s allegations nor asserted any defenses, under Civ.R.

8(D), Gaynor effectively admitted to each of Crown’s assertions in its complaint

because he did not deny them in his answer.

       {¶15} Gaynor has waived all issues on appeal based on both Civ.R 8(D) and

Civ.R. 53(D). Gaynor’s remaining assignments of error are overruled.

                     Crown was entitled to Summary Judgment

       {¶16} Even if we considered Gaynor’s appeal on the merits, the result would

not change because Crown was entitled to summary judgment.

       {¶17} Gaynor argues that the trial court erroneously permitted Crown to file a

                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS



redacted complaint and failed to require Crown to respond to his discovery requests

seeking the redacted information. But Sup.R. 45(D) provides that a party filing a case

document must omit personal identifiers, which includes loan numbers. See Unifund

CCR, LLC v. Barden, 5th Dist. Delaware No. 19 CAE 05 0036, 2020-Ohio-215, ¶ 19; In

re Z.H., 2013-Ohio-3904, 995 N.E.2d 295, ¶ 16 (9th Dist.). Certain proprietary or

confidential information is also subject to redaction. See Allied Debt Collection of

Virginia, LLC v. Nautica Entertainment, LLC, 2019-Ohio-4055, 146 N.E.3d 1222, ¶

38-40 (8th Dist.); Lambda Research v. Jacobs, 170 Ohio App.3d 750, 2007-Ohio-309,

869 N.E.2d 39, ¶ 14-15 (1st Dist.). And Gaynor never moved to compel the redacted

information. See Delguidice v. Randall Park Mall, 8th Dist. Cuyahoga No. 60625,

1992 Ohio App. LEXIS 2844 (June 4, 1992) (the court will not intervene in discovery

matters until the party seeking discovery moves under Civ.R. 37 to compel.). Id.

       {¶18} Gaynor asserts that the trial court erroneously failed to rule on his

dispositive motion. But what he filed was not a dispositive motion. Instead, the

document essentially requested that the trial court order Crown to accept one of two

proposed settlements. A trial court cannot, however, force parties into settlement. See

Ross v. Belden Park Co., 5th Dist. Stark No. 2000CA00086, 2001 Ohio App. LEXIS

1862, *8 (Apr. 16, 2001).

       {¶19} Gaynor argues that the trial court improperly granted Crown’s motion

for a continuance. But whether to grant a continuance is within a trial court’s

discretion and it will not be reversed absent an abuse of that discretion. State v. Hillis,

162 Ohio App.3d 280, 2005-Ohio-3591, 833 N.E.2d 344, ¶ 9 (1st Dist.). The trial court

should consider (1) the length of the requested delay, (2) whether other continuances

have been granted, (3) the inconvenience to the litigants, witnesses, opposing counsel,

                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS



and court, (4) whether the requested delay is for legitimate reasons or whether it is

dilatory, (5) whether the defendant contributed to the circumstance that gives rise to

the request for a continuance, and (6) other relevant factors. Id. at ¶ 10. Gaynor failed

to explain how he would be prejudiced by the continuance. Moreover, the Hamilton

County Court of Common Pleas and the Hamilton County Municipal Court had issued

joint administrative orders in September and October 2020, which, respectively, had

limited in-person appearances and suspended jury trials due to the COVID-19

pandemic. Also, no prior continuances had been requested. The trial court did not

abuse its discretion by granting the motion. Gaynor’s fourth assignment of error is

overruled.

       {¶20} Finally, Gaynor asserts that the trial court erroneously failed to consider

his “Affidavit for Trial.” But the affidavit, rather than being a sworn statement of facts,

largely makes assertions and conclusions.

                                      Conclusion

       {¶21} Gaynor effectively admitted to all of Crown’s allegations when he failed

to deny them in his answer. He waived all issues for appeal by failing to object to the

magistrate’s decision. Even if he had not waived the issues on appeal, none of Gaynor’s

assignments of error have merit. We therefore affirm the trial court’s judgment.


                                                                     Judgment affirmed.

ZAYAS, P.J., and WINKLER, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                            6